Title: From Alexander Hamilton to James McHenry, 4 January 1801
From: Hamilton, Alexander
To: McHenry, James



N York Jany 4, 1801
My Dear Mack

By yesterday’s post I received your letter of the 31 of December. I was just about to write to you on the principal subject of it.
Nothing has given me so much chagrin as the Intelligence that the Fœderal party were thinking seriously of supporting Mr. Burr for President. I should consider the execution of the plan as devoting the country and signing their own death warrant. Mr. Burr will probably make stipulations, but he will laugh in his sleeve while he makes them and he will break them the first moment it may serve his purpose. But will not his interest govern him? It doubtless will, as he understands it. But stable power and great wealth being his objects, and these being unattainable by means that the sober part of the Fœderalists will countenance, he will certainly deceive and disappoint them. A H——Lee &c. &c. may find their account in it but good men in the Country never will. At least such ought to be the calculation; from a profligate, a bankrupt, a man who laughing at democracy has played the whole game of Jacobinism nothing better ought to [be] expected. Nor should a mere chapter of accidents be hazarded; it ought to be enough for us to know that he is certainly one of the most unprincipled men in the UStates.
Very different ought to be our game. Under the uncertainty of the event we ought to seek to obtain these assurances from Mr Jefferson as the motive of our cooperation in him—1   The support of the present fiscal system.   2   An adherence to the present neutral plan.   3    The preservation and gradual increase of the Navy.   4   The keeping in office all our Fœderal Friends except in the Great Departments. There and in other matters he ought to be free.
Be assured, You cannot better serve your Country than by exerting your influence with your friends to detach them effectually from the idea of supporting Mr. Burr.
Adieu Yrs truly

A Hamilton
James Mc.Henry Esq
